Citation Nr: 1538298	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral ankle disability.

2. Entitlement to service connection for a bilateral shoulder disability.

3. Entitlement to service connection for a pulmonary disability, to include bronchitis.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to August 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Manila Regional Office (RO), in the Republic of the Philippines. 

In December 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

This case was brought before the Board in February 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include requesting VA treatment records and providing the Veteran with VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had a right ankle sprain that resolved prior to discharge from active service and his current right ankle lateral collateral ligament sprain (chronic/recurrent) is not otherwise etiologically related to such service.

2. Degenerative joint disease of the right shoulder was not manifested in active service and any current degenerative joint disease of the right shoulder is not otherwise etiologically related to such service.  

3. Affording the Veteran the benefit of the doubt, his nerve irritation manifested as left shoulder pain is caused by his service-connected degenerative arthritis of the cervical spine.

4. Any in-service throat or pulmonary condition resolved prior to service and any current pulmonary disorder is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. A chronic right or left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. A chronic right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3. A nerve irritation manifested as left shoulder pain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. A chronic pulmonary disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a June 2013 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in March and May 2015.  The Board finds these examinations adequate for the purposes of the instant claims, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and include adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a bilateral ankle disability, a bilateral shoulder disability, and a pulmonary disability.  He asserts that all these conditions started in-service and have persisted since that time.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

II. Ankles

In regards to the ankles, a review of service treatment records reveals in-service treatment for a right ankle sprain in November 1962.  However, subsequent VA examinations in January 1971, December 1974, and in June 1977, perform as part of discharge from active duty, report a normal clinical evaluation for the lower extremities.  In light of this medical evidence it is the Board's conclusion that the Veteran's in-service right ankle sprain resolved prior to discharge from active service as multiple examinations evaluated the Veteran for orthopedic abnormalities and found no ankle disabilities. 

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  A March 2015 VA examiner diagnosed a right ankle lateral collateral ligament sprain (chronic/recurrent) and the Veteran attributes this to in-service sprain.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's current right lateral collateral ligament sprain and the in-service sprain or other in-service event or injury.  

To address this issue, the Veteran was provided a VA examination in March 2015.  Following physical examination of the Veteran and a review of the claims file, the VA examiner concluded the right ankle condition is less likely than not due to or related to the Veteran in-service right ankle sprain or other in-service event.  In support of this conclusion, the VA examiner noted that the absence of reported right ankle abnormality on examinations following the in-service ankle sprain shows the right ankle sprain resolved without further complications.  Furthermore, the VA examiner observed that there are no medical records reporting right ankle problems in the year after service discharge.  

The Board acknowledges the Veteran's own assertion that his right ankle condition is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the etiological relationship between an ankle lateral collateral ligament sprain and active duty service that ended more than 35 years ago.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his current right ankle lateral collateral ligament sprain (chronic/recurrent) and any in-service event.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's currently diagnosed right ankle condition is related to service.

Furthermore, the March 2015 VA examination report indicates that imaging studies of the right ankle revealed no arthritis.  Therefore, the Veteran's ankle condition is not one subject to a presumption of service connection if manifested to a degree of 10 percent within a year of service discharge or a showing of continuity of symptomatology.  

In summation, the competent medical evidence indicates that the Veteran's current right ankle disability is not related to his military service.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's right ankle lateral collateral ligament sprain (chronic/recurrent) and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran has claimed a bilateral ankle condition; however, the March 2015 VA examiner found no left ankle disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  Thus service connection for a left ankle disability must be denied for lack of a currently diagnosed disability during the period under appellate review.  

II. Shoulders

In regards to the shoulders, a review of service treatment records reveals in May 1976 the Veteran presented with a complaint of neck pain and left shoulder/scapular pain.  An X-ray was performed and an impression of shoulder problem, rule out disc sequestration, was provided.  As will be shown below, affording the Veteran the benefit of the doubt, his current left shoulder pain appears to be due to a nerve condition that is proximately due to his service-connected cervical-spine disability.  Service connection, therefore, is warranted based on the condition being secondary to a service-connected condition and the issue of a relationship between in-service left shoulder pain and current left shoulder pain is moot.  As the service treatment records do not reveal evidence of treatment for a right shoulder condition and the June 1977 discharge examination indicated a normal clinical evaluation of the upper extremities, it is the Board's determination that a right shoulder condition did not manifest in service.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  A March 2015 VA examiner reported that x-rays of the shoulders showed degenerative joint disease (DJD) of the right shoulder and the Veteran attributes this to service.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's current DJD of the right shoulder and the in-service left shoulder pain or other in-service event or injury.

To address this issue, the Veteran was provided a VA examination in March 2015.  Following the examination the VA examiner provided an opinion on the relationship between the Veteran's left shoulder pain and active duty service.  In May 2015, the VA examiner further clarified the March 2015 opinion by also discussing the right shoulder condition.  Following physical examination of the Veteran and a review of the claims file, the examiner attributed the Veteran's left shoulder pain to "a nerve irritation manifestation that has its origin in the neck or cervical spine."  Turing to the right shoulder, the VA examiner noted that as the Veteran presented with a complaint of left shoulder pain in-service the DJD of the right shoulder is inconsistent with that complaint.  Moreover, the substantial period of time between service discharge and medical treatment for the condition was noted.  Most importantly, the DJD of the right shoulder was found to be consistent with an age related development.

Concerning DJD of the right shoulder, the Board acknowledges the Veteran's own assertion that this condition is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the specific etiology of a complex condition like degenerative joint disease.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his current DJD of the right shoulder and any in-service event.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's currently diagnosed DJD of the right shoulder is related to service.  However, it appears that service connection is warranted for a nerve irritation manifestation.  The VA examiner indicated that this is the source of the Veteran's left shoulder pain and that the condition has its origins in the neck or cervical spine.  As such, affording the Veteran the benefit of the doubt, a nerve irritation manifestation causing left shoulder pain is found to be secondary to service connected degenerative arthritis of the cervical spine.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Finally, as DJD is synonymous with arthritis the Board will address presumptive service connection and continuity of symptomatology.  Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).  There is no medical evidence of DJD of the right shoulder within a year from the Veteran's retirement from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the post-service medical evidence associated with the claims file does not reveal treatment for a shoulder condition until many years after service.  The absence of any clinical evidence for so long after service weighs the evidence against a finding that the Veteran's DJD of the right shoulder was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board is aware that the Veteran has asserted, essentially, a continuity of symptomatology of shoulder pain following Veteran's service.  Here, however, the service treatment records show only a complaint of left shoulder pain in-service.  Left shoulder pain would not appear to be symptomatology of right shoulder arthritis.  And while the Veteran has testified that both shoulders have hurt consistently since service even with continuity of symptomatology, the evidence must still establish that the current disability is related to that continuity of symptomatology.  December 2012 Board Hearing Trans. p. 6.  The only medical professional to address the subject, the provider of the March and May 2015 opinions, reported that the right shoulder condition is related to age not service.

In summation, the post-service medical evidence of record shows that the Veteran did not seek treatment for and was not diagnosed with DJD of the right shoulder until years after discharge from active duty.  In addition, the competent medical evidence of record shows that the Veteran's current DJD is less likely than not related to his active duty service.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's DJD of the right shoulder and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a right shoulder condition and it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as indicated above, affording the Veteran the benefit of the doubt, service connection for a nerve irritation manifested as left shoulder pain is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III. Pulmonary

In regards to a pulmonary disability, a review of service treatment records show the Veteran was treated multiple times for throat and pulmonary problems.  However, all in-service medical examinations resulted in a normal clinical evaluation of the lungs including the June 1977 discharge examination.  As such, there is no medical evidence of a chronic lung condition during active duty service.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  A May 2015 VA examiner diagnosed restrictive lung disease due to pulmonary fibrosis secondary to pulmonary tuberculosis.  The VA examiner reported that testing ruled out chronic bronchitis, asbestosis, and asthma.  As the Veteran had many acute throat and pulmonary problems in-service the remaining question is whether there is a nexus between his current pulmonary condition and those in-service events.  

To address this issue, the Veteran was provided a VA examination in May 2015.  Following physical examination of the Veteran and a review of the claims file, the VA examiner concluded the current pulmonary fibrosis secondary to pulmonary tuberculosis is less likely than not related to military service.  In support of this conclusion, the VA examiner noted that the Veteran's discharge examination resulted in a normal clinical evaluation of the lungs and it is not until x-rays taken in March 2015, approximately 38 years after service, that medical evidence of pulmonary tuberculosis is found in the record.  

The Board notes that an April 2013 private treatment records from Dr. J.R.A. shows a diagnosis of pneumonia and allergic rhinitis.  This treatment note, however, does not in any way etiologically link this diagnosis to service. 

Furthermore, the Board acknowledges the Veteran's own assertion that his pulmonary disability is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, shortness of breath, he is not shown to have the education or expertise needed to establish competency to independently opine as to the specific etiology of a complex conditions like pulmonary fibrosis secondary to pulmonary tuberculosis or pneumonia.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his current pulmonary condition and any in-service event.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's currently diagnosed restrictive lung disease due to pulmonary fibrosis secondary to pulmonary tuberculosis is related to service.

Finally, the May 2015 VA examiner diagnosed restrictive lung disease due to pulmonary fibrosis secondary to pulmonary tuberculosis.  A private treatment note from 2013 diagnosed pneumonia and allergic rhinitis.  None of these conditions are listed under 38 C.F.R. § 3.309.  Therefore, the Veteran's lung condition is not one subject to a presumption of service connection if manifested to a degree of 10 percent within a year of service discharge or a showing of continuity of symptomatology.  

In summation, the competent medical evidence indicates that the Veteran's pulmonary condition is less likely than not related to military service.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's pulmonary condition and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a nerve irritation manifested as left shoulder pain is granted, subject to subject to laws and regulations governing the payment of monetary benefits.


Entitlement to service connection for a pulmonary disability, to include bronchitis, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


